DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of the particular combination of genes recited in previously presented claim 5, as provided in claim 1 of the amended claims of 03/15/2021, in the reply filed on 03/15/2021, is acknowledged.  
It is noted that the listing of elected genes on page 4 of the Remarks of 03/15/2021 (i.e.:  the relevant paragraph that begins with “Applicant hereby elects a panel of biomarkers comprising”) does not recite the gene ZMYND15, which is the last gene recited in the list of claim 1, and was included in the list of genes in previously presented claim 5.  In the interest of customer service and compact prosecution, the combination of genes provided in pending claim 1 is examined.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 10-12 are unclear over recitation of the phrase “wherein the subject is identified as having a kidney transplant by”, because the steps following the phrase recite only steps of comparing expression levels, but no steps of actually providing any identification.  For example, where claim 1 recites “comparing the level of expression … with a control level of expression … to identify kidney transplant rejection in the subject”, the comparison is itself not any identification, nor are any particular compared levels required to be present and detected that necessarily lead to the recited identification.  The claims may be made more clear in this regard if amended to require detection and recognition of a particular compared amount commensurate with the teaching of the specification.  For example “wherein the control level of expression of the panel of biomarkers is from a patient who is experiencing kidney transplant rejection and the expression level of the genes of the panel from the subject is similar to the control expression level of the genes and the subject is identified as having a kidney rejection, or wherein the control level of expression of the panel of biomarkers is from a patient who has not experienced any symptom of kidney transplant rejection and the expression level of the genes of the panel from the subject is different than the control expression level of the genes and the subject is identified as having a kidney rejection.”  

Claim 3 is unclear over recitation of the phrase “indicates that the subject is not likely to experience kidney transplant rejection” because the claim depends form claim 1 which requires “a subject identified as having a kidney rejection”.  Thus the phrase “is not likely to experience kidney transplant rejection” does not appear to be consonant with the requirements of the independent claim which appears to require that the subject in fact does have rejection.

Claim Rejections - 35 USC § 112 – Failure to Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 11 recites the limitation that “the extracted nucleic acid comprises RNA”.  The claim depends from claim 1 which requires “comparing the level of expression of a panel of biomarkers … in nucleic acids extracted from a microvesicle fraction”.  Where RNA is the only type of nucleic acid that is expressed (i.e.:  RNA is expressed from DNA), claim 1 thus necessarily requires that the “nucleic acids extracted from a microvesicle fraction” includes RNA because where claims 1 requires an analysis of the level of expression of a panel of biomarkers” in nucleic acid such expressed biomarkers in nucleic acid are RNA biomarkers.  It does not appear that claim 11 further limits the necessary composition of the extracted nucleic acids as recited in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods directed to the analysis of microvesicles in urine sample of humans, where expression levels similar to rejection controls or different than non-rejection controls are indicative of rejection in a subject, does not reasonably provide enablement for the methods as claimed which broadly encompass analysis of microvesicles obtained form any biological sample type from any subject, and any compared expression levels.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Nature of the invention and the breadth of the claims
The rejected claims broadly encompass the identifying of a subject as having a kidney rejection in any subject based on any comparison of gene expression in microvesicles from any biological sample.  
Direction provided by the specification and working example
The specification provides examples (p.22 of the specification) of the analysis of mRNA levels of 23 particular genes Figure 10 of the Drawings) in microvesicles obtained from human urine samples, and the comparison of the levels to rejection and non-rejection control levels for a diagnosis of kidney transplant rejection in the subject. 
The specification teaches (e.g.:  p. 8) that the “subject” of the claims intended to include all animals shown to or expected to have nucleic acid-containing particles, such 
The specification teaches (e.g.:  p. 3) that the “biological sample” of the claims is any bodily fluid isolated from anywhere in the body of the subject, preferably a peripheral location, including but not limited to, for example, urine, blood, plasma, serum, sputum, spinal fluid, cerebrospinal fluid, pleural fluid, nipple aspirates, lymph fluid, fluid of the respiratory, intestinal, and genitourinary tracts, tear fluid, saliva, breast milk, fluid from the lymphatic system, semen, cerebrospinal fluid, intra-organ system fluid, ascitic fluid, tumor cyst fluid, amniotic fluid and combinations thereof. 
The claims generically encompass (e.g.:  claim 1) and compared levels of subject and control biomarker levels.  And while claims 2 and 3 require particular compared levels (i.e.:  a difference in the level), these claims do not specify any particular control for the comparison.
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art with regard to the analysis of gene expression in any sample from a subject is high, the level of unpredictability in correlating any measure of gene expression with kidney transplant rejection is higher.  Such unpredictability is demonstrated by the instant specification and the related art.
	Because the claimed methods encompass the examination of samples from any organism, it is relevant to point out that Hoshikawa et al (2003) teaches unpredictability with regard to applying gene expression results among different organisms.  The reference teaches the analysis of gene expression in lung tissue in response to hypoxic conditions which lead to pulmonary hypertension (Fig. 1).  The reference teaches that 
Similarly, because the claims encompass examining microvesicles from any sample source (e.g. any body fluid type), it is relevant to point out the unpredictability with regard to the analysis of gene expression profiles obtained from microvesicles from different sample types.  Li et al (2014) teaches that the types and amounts of RNAs found in blood serum microvesicles is different than the types and amounts found in urine microvesicles.
Because the claims encompass any compared level of gene expression, and using any methods (i.e.:  no particular algorithm is required by the claims), it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Additionally it is noted that the specification teaches a biomarker panel that appears to be indicative of the presence of kidney transplant rejection.  Thus these teachings are not commensurate in scope with the recitation (e.g.:  in claim 1) of a 
Quantity of experimentation required
	A large and prohibitive amount of experimentation would have to be performed in order to make and use the claimed invention.  One would have to establish that any particular compared level of gene expression of the gene panel combination is indicative of a kidney transplant rejection.  Within the scope of the claims, this would require large case:control studies for the analysis of samples in different organisms, and examining samples from different sources (e.g. blood, tissues, saliva), in an attempt to establish that any level of gene expression (e.g. any amount compared to a rejection or non-rejection control) can reliably predict rejection.  Even if such a large amount of experimentation were to be performed, there is no assurance that one would in fact identify a particular comparison of gene expression other than the particular method exemplified by the example of the instant specification.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the provided guidance and the description of the working example, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634